                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION



DESPINA N.A. LUCAS                         )
                Plaintiff,                 )
                                           )
v.                                         )       JUDGMENT
                                           )
                                           )       No. 2:18-CV-59-FL
UNITED STATES OF AMERICA                   )
Social Security Administration             )
                      Defendant.           )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 7, 2020, and for the reasons set forth more specifically therein, defendant’s motion to
dismiss is GRANTED. Plaintiff's claims are DISMISSED.

This Judgment Filed and Entered on April 8, 2020, and Copies To:
Despina N.A. Lucas (via US Mail) 101W Airstrip Rd, #178, Kill Devil Hills, NC 27948
Jamie D.C. Dixon (via CM/ECF Notice of Electronic Filing)

April 8, 2020                       PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
